DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tanno, et al. (US 2006/0007254) in view of Fusco (US 2003/0194540) and Sato, et al. (US 6,336,014).

In reference to Claim 1, Tanno discloses a 3D ceramic printer ([0062]) comprising: a film supplying part configured to provide a transparent film ([0003] and [0033]); a material supplying part configured to provide a printing material on the transparent film ([0011], [0051]-[0052], and [0095]); a photo-hardening part configured to solidify the printing material provided onto the transparent film as a designed form ([0019]); and a remaining printing material after the printing material has been hardened by the photo-hardening part (Fig. 3, Items 8 and 29).
Tanno does not disclose (1) at least one blade configured to regulate the thickness of the printing material on the transparent film; a first height regulating element configured to regulate a height of the blade; and (2) a film collecting part configured to collect the transparent film.
In reference to (1), Sato discloses at least one blade configured to regulate the thickness of the printing material on the transparent film (2:66-3:3 and 7:56-65); and a first height regulating element configured to regulate a height of the blade (10:1-11).
It would have been obvious to one of ordinary skill in the art to complete the film printer apparatus of modified Tanno by using a thickness regulating blade like Sato because it would have been a use of a known technique to improve a similar apparatus in the same way.  The prior art (modified Tanno) contained a base apparatus (film printer) upon which the claimed invention can be seen as an improvement.  The prior art (Sato) contained a comparable apparatus (film printer) that has been improved in the same way (using a thickness regulating blade) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (using a thickness regulating blade) in the same way to the base apparatus and the results would have been predictable to one of ordinary skill in the art (the overall thickness of the printed film is regulated).

It would have been obvious to one of ordinary skill in the art to complete the film printer apparatus  of Tanno by collected the film like Fusco because it would have been a use of a known technique to improve a similar apparatus in the same way.  The prior art (Tanno) contained a base apparatus (film printer) upon which the claimed invention can be seen as an improvement.  The prior art (Fusco) contained a comparable apparatus (film printer) that has been improved in the same way (collecting the film) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (the film is collected) in the same way to the base apparatus and the results would have been predictable to one of ordinary skill in the art (after the film is finished it is collected).

In reference to Claim 2, modified Tanno discloses the printer of Claim 1, as described above.
Modified Tanno does not disclose the film supplying part comprises at least one roll element configured to roll the transparent film, a motor configured to drive the roll element, and a second height regulating element configured to regulate a height of the roll element.
Sato discloses the film supplying part comprises at least one roll element configured to roll the transparent film, a motor configured to drive the roll element, and a second height regulating element configured to regulate a height of the roll element (2:66-3:3, 7:56-65, and 10:1-11).
It would have been obvious to one of ordinary skill in the art to complete the film printer apparatus of modified Tanno by using a thickness regulating blade like Sato because it would have been a use of a known technique to improve a similar apparatus in the same way.  The prior art (modified Tanno) contained a base apparatus (film printer) upon which the claimed invention can be seen as an 

In reference to Claim 12, modified Tanno discloses the printer of Claim 1, as described above.
Fusco discloses the film collecting part comprises at least one collecting roll element configured to roll the transparent film; and a motor configured to drive the collecting roll element ([0027] and Fig. 1, Item 16).
It would have been obvious to one of ordinary skill in the art to complete the film printer apparatus of Tanno by collected the film like Fusco because it would have been a use of a known technique to improve a similar apparatus in the same way.  The prior art (Tanno) contained a base apparatus (film printer) upon which the claimed invention can be seen as an improvement.  The prior art (Fusco) contained a comparable apparatus (film printer) that has been improved in the same way (collecting the film) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (the film is collected) in the same way to the base apparatus and the results would have been predictable to one of ordinary skill in the art (after the film is finished it is collected).

In reference to Claim 13, modified Tanno discloses the printer of Claim 1, as described above.
Fusco discloses a set of cutters configured to regulate a width or a position of the printing material provided on the transparent film ([0027]).
.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanno, et al. (US 2006/0007254) in view of Fusco (US 2003/0194540) as applied to Claim 1 above, and further in view of Katoh, et al. (US 2004/0058260).

In reference to Claim 4, modified Tanno discloses the printer of Claim 1, as described above.
Tanno does not disclose the material supplying part includes at least one of a syringe with a mixing screw, an extrusion container with a mixing stirrer, or a slurry feeder plate configured to distribute the printing material on a surface of the transparent film when the transparent film is supplied by the film supplying part.
Katoh discloses the material supplying part includes at least one of a syringe with a mixing screw, an extrusion container with a mixing stirrer, or a slurry feeder plate configured to distribute the printing material on a surface of the transparent film when the transparent film is supplied by the film supplying part ([0091]).


In reference to Claim 6, modified Tanno discloses the printer of Claim 4, as described above.
Katoh discloses the material supplying part comprises the extrusion container, which includes a case configured to contain the printing material, a stirrer being inside the case and configured to stir the printing material, an outlet configured to discharge the printing material on the transparent film, and a pressure regulating motor configured to regulate an extrusion pressure ([0091]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tanno, et al. (US 2006/0007254) in view of Fusco (US 2003/0194540) as applied to Claim 1 above, and further in view of Kawaguchi (US 5,833,914).

In reference to Claim 7, modified Tanno discloses the printer of Claim 1, as described above.
Modified Tanno does not disclose a temperature regulating plate to maintain the temperature of the printing material on the transparent film before the transparent film is provided into the photo- hardening part.

It would have been obvious to one of ordinary skill in the art to complete the film printer apparatus of modified Tanno by using a temperature regulating plate like Kawaguchi because it would have been a use of a known technique to improve a similar apparatus in the same way.  The prior art (modified Tanno) contained a base apparatus (film printer) upon which the claimed invention can be seen as an improvement.  The prior art (Kawaguchi) contained a comparable apparatus (film printer) that has been improved in the same way (using a temperature regulating plate) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (using a temperature regulating plate) in the same way to the base apparatus and the results would have been predictable to one of ordinary skill in the art (the film is uniformly heated using a temperature regulating plate).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tanno, et al. (US 2006/0007254) in view of Fusco (US 2003/0194540) as applied to Claim 1 above, and further in view of Uchida (US 2010/0092727).

In reference to Claim 8, modified Tanno discloses the printer of Claim 1, as described above.
Tanno does not disclose the photo-hardening part comprises a light radiation unit, first molding stage where the transparent film provided with the printing material is placed, and second molding stage where the printing material is compressed onto the transparent film.
Uchida discloses the photo-hardening part comprises a light radiation unit, first molding stage where the transparent film provided with the printing material is placed, and second molding stage where the printing material is compressed onto the transparent film (Abstract, [0036]).


In reference to Claim 9, modified Tanno discloses the printer of Claim 8, as described above.
Uchida discloses a ceramic molding plate having embossed bumpy patterns in a depth of 20 - 200 um, the ceramic molding plate configured to separably attach to a lower surface of the second molding stage (Fig. 1 and [0037]).

Allowable Subject Matter
Claims 5 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 requires an extruding syringe, which would not be combinable with the prior art.
Claim 10 requires a pressure reducing hole, which would not be combinable with the prior art.
Claim 11 requires an inclined plane or slant groove, which would not be combinable with the prior art.
Response to Arguments
Applicant's arguments filed February 4, 2021 have been fully considered but they are not persuasive. 
Applicant argues Tanno and Fusco are not 3D printers.  Examiner respectfully disagrees, both pieces of art disclose apparatuses printing material on products in an additive method. 
Applicant argues Tanno and Fusco are not analogous art.  Examiner respectfully disagrees, both pieces of art pertain to film manufacturing.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELSEY C. GRACE
Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742